            Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 1 of 32



1    Matthew F. Archbold (CA SBN 210369)
     e-mail: matthew@yourlaborlawyers.com
2    David D. Deason (SBN 207733)
     e-mail: david@yourlaborlawyers.com
3    DEASON & ARCHBOLD
     17011 Beach Blvd., Suite 900
4    Huntington Beach, CA 92647
     Telephone: (949) 794-9560
5
6    John Matthew Norton, Esq., Bar No. (CA SBN 158937)
     Email: Matt@Matthew-Norton.com
7    MATTHEW NORTON & ASSOCIATES
     444 West Ocean Blvd., Ste. 800
8    Long Beach, California 90802
     Telephone: 562/624-2894
9
     Attorneys for Individual and Representative Plaintiffs
10
11                                 UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13
14   LACEY HERNANDEZ; and                           )       Case No.: 16-CV-05392-WHO
     BRENDA MORALES,                                )
15                                                  )       [FLSA CLASS ACTION UNDER 29 U.S.C.
                                                    )       §216(b)]
                    Plaintiffs,                     )
16          vs.                                     )
                                                    )       MEMORANDUM OF POINTS AND
17
     SEPHORA USA, INC., a Delaware                  )       AUTHORITIES IN SUPPORT OF
18   corporation; and DOES 1 through 10,            )       MOTION FOR PRELIMINARY
                                                    )       APPROVAL OF COLLECTIVE ACTION
     inclusive,                                     )
19                                                  )       SETTLEMENT
                    Defendants.                     )
20                                                  )       DATE:  March 11, 2020
                                                    )       TIME:  2:00 p.m.
21                                                  )
                                                    )       COURTROOM: 2
22                                                  )
                                                    )
23                                                  )
                                                    )
24                                                  )
                                                    )
25                                                  )
                                                    )
26                                                  )
                                                    )
27                                                  )
                                                    )
28

                                                        i
            Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 2 of 32



1                                         TABLE OF CONTENTS
2    I.     INTRODUCTION ...........................................................................................1
3
4    II.    STATEMENT OF FACTS…………...……………………………………...1
5
6    III.   TERMS OF SETTLEMENT………………………………………………...4
7
8    IV.    STANDARDS FOR APPROVAL OF SETTLEMENT………............…….7
9
10   V.     THE PROPOSED SETTLEMENT MEETS THE STANDARDS
11          FOR APPROVAL……………………………………….............................11
12
13          A.      A Bona Fide Dispute Existed Between the Parties Regarding
14                  the Merits of Their Claims and Defenses...........................................11
15
16          B.      The Settlement is the Result of Serious, Informed,
17                  Non-Collusive Negotiations and Compensates Opt-In
18                  Plaintiffs in a Fair and Reasonable Manner ……………….........…..12
19
20          C.      There was Sufficient Investigation and Discovery………………….14
21
22          D.      Collective Action Counsel is Experienced………….....…………….14
23
24          E.      Notice to Opt-In Plaintiffs of Settlement............................................15
25
26          F.      There is no Current Opposition Within the Class…………………...17
27
28   VI.    SETTLEMENT ADMINISTRATOR..........................................................17

                                                          ii
             Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 3 of 32



1    VII. COLLECTIVE ACTION COUNSEL FEES AND LITIGATION
2            COSTS AND NAMED PLAINTIFF SERVICE AWARDS........................18
3
4            A.       Collective Action Counsel Fees and Litigation Costs........................18
5
6            B.       Named Plaintiffs' Service Awards......................................................22
7
8    VIII. CONCLUSION.............................................................................................24
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          iii
             Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 4 of 32



1                                       TABLE OF AUTHORITIES
2    CASES
3
     Barrentine v. Arkansas-Best Freight System, Inc.,
4         (1981) 450 U.S. 728..............……………………………………………..…7
5
     Beckman v. KeyBank, N.A.,
6         (S.D.N.Y. 2013)293 F.R.D. 467.....................................................................9
7
     Bonnette v. California Health & Welfare Agency,
8
          (9th Cir. 1983) 704 F.2d 1465………………………………………………18
9
     Bozak v. FedEx Ground Package Sys., Inc.,
10
          (D. Conn. July 31, 2014) No. 11 Civ. 738, 2014 WL 3778211......................8
11
12
     Buccellato v. AT&T Operations, Inc.,
          (N.D. Cal. June 30, 2011) No. 10 Civ. 00465, 2011 WL 3348055...............24
13
14   Camacho v. Bridgeport Fin., Inc.,
         (9th Cir. 2008) 523 F.3d 973.........................................................................20
15
16   Campbell v. Advantage Sales & Mktg. LLC,
         (S.D. Ind. Apr. 24, 2012) No. 09 Civ. 1430, 2012 WL 1424417...................8
17
18   Casey v. City of Cabool,
          (8th Cir. 1993) 12 F.3d 799..........................................................................18
19
20   Cotton v. Hinton,
           (5th Cir.1977) 559 F.2d 1326……………………………………………….10
21
22   Dunk v. Ford Motor Company,
23
          (1996) 48 Cal.App.4th 1794……………………………………………...…11

24   Evon v. Law Offices of Sidney Mickell,
25         (9th Cir. 2012) 688 F.3d 1015.......................................................................19

26   Flinn v. FMC Corporation,
27         (4th Cir. 1975) 528 F.2d 1169………………………………………………10
28

                                                          iv
             Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 5 of 32



1    Flores v. City of San Gabriel,
2          (9th Cir. 2016) 824 F.3d 890.........................................................................12

3    Fowler v. Land Mgmt. Groupe, Inc.,
4         (4th Cir. 1992) 978 F.2d 158.........................................................................12
5    Garcia v. San Antonio Metro. Transit Auth.,
6         (1985) 469 U.S. 528…………..……………………………………………18
7
     Genesis Healthcare Corp. v. Symczyk,
8         (2013) 133 U.S. 66..........................................................................................9
9
     Glass v. UBS Fin. Servs., Inc.,
10         (N.D. Cal. Jan. 26, 2007) No. 06 Civ. 4068, 2007 WL 221862....................24
11
     Gonzalez v. City of Maywood,
12        (9th Cir. 2013) 729 F.3d 1196.......................................................................20
13
     Hensley v. Eckerhart,
14         (1983) 461 U.S. 424………..………………………………………………22
15
     Hanlon vs. Chrysler Corporation,
16        (9th Cir. 1998) 150 F.3d 1011………………………………………………22
17
     In re General Motors Corp. Engine Interchange Litig.,
18
            (7th Cir. 1979) 594 F.2d 1106……………………………………………....11
19
     In re General Motors Corp. Pick-Up Truck Fuel Tank
20
     Products Liab. Litig.,
21          (3rd Cir. 1995) 55 F.3d 768……………………………………………........11
22
     In re Mego Financial Corp. Securities Litigation,
23          (9th Cir. 2000) 213 F.3d 454........................................................................23
24
     Johnston v. Spacefone Corp.,
25         (11th Cir.1983) 706 F.2d 1178.....................................................................19
26
     Khait v. Whirlpool Corp.,
27
           (E.D.N.Y. Jan. 20, 2010)No. 06 Civ. 6381, 2010 WL 2025106 ……...……8
28

                                                             v
             Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 6 of 32



1    Koszyk v. Country Fin. a/k/a CC Servs., Inc.,
2         (N.D. Ill. Sept. 16, 2016) No. 16 Civ. 3571, 2016 WL 5109196...................8

3    Laffey v. Northwest Airlines, Inc. ,
4          (D.C. Cir. 1984) 746 F.2d 4………………………………………………..18
5    Lee v. Timberland Co.,
6           (N.D. Cal. June 19, 2008) No. 07 Civ. 2367, 2008 WL 2492295……..……7
7
     Lobatz v. U.S. West Cellular of California, Inc. ,
8          (9th Cir. 2000) 222 F.3d 1142…………………………………………..20, 22
9
     Lynn's Food Stores, Inc. v. United States,
10         (11th Cir. 1982) 679 F.2d 1350…………………………………….....7, 9, 10
11
     McKeen—Chaplin v. Franklin Am.Mortg. Co.,
12       (N.D. Cal. Dec. 19, 2012) 2012 U.S. Dist. LEXIS 179635,
13       2012 WL 6629608 ..........................................................................................9
14   McKenna v. Champion Int’l Corp.,
15       (8th Cir. 1984) 747 F.2d 1211, 1213, abrogated on other grounds by
         Hoffmann-La Roche Inc. v. Sperling, (1989) 493 U.S. 165............................9
16
17   Milstein v. Werner,
           (S.D.N.Y.1972) 57 F.R.D. 515………………………………………..……10
18
19   Nall v. Mal-Motels, Inc.,
            (2013) 723 F.3d 1307……………………………………............…………10
20
21   Odil v. Evans,
22         (M.D. Ga. 2005) 2005 WL 3591962.............................................................19

23   Otey v. CrowdFlower, Inc.,
24         (N.D. Cal. July 2, 2015) No. 12 Civ. 05524, 2015 WL 4076620 ......………7
25   Perdue v. Kenny A.,
26        (2010) 130 S. Ct. 1662............................................................................18, 19
27
     Root v. Ames Dep't Stores, Inc.,
28         (D.Mass. 1997) 989 F.Supp. 274 ….......................................…....…........…8

                                                           vi
             Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 7 of 32



1    Save Our Cumberland Mountains, Inc. v. Hodel,
2          (D.C. Cir. 1988) 857 F.2d 1516……………………………………………18

3    Selk v. Pioneers Mem'l Healthcare Dist.,
4           (S.D. Cal. 2016) 159 F.Supp. 3d 1164 …........................................…...……8
5    Spencer v. Cent. Servs., LLC,
6         (D.Md. Jan. 13, 2012) 2012 U.S. Dist. LEXIS 4927....................................19
7
     Stevens v. Safeway, Inc.,
8          (C.D. Cal. Feb. 25, 2008) No. 05 Civ. 01988,
           2008 U.S. Dist. Lexis 17119 1465…………………………………..........…8
9
10   Tallman v. CPS Sec. (USA), Inc.,
11
          (D. Nev. 2014) 23 F. Supp. 3d 1249, 1267
          (aff’d (9th Cir. July 25, 2016) 2016 U.S. App. LEXIS 13521......................20
12
13   Trinh v. JPMorgan Chase & Co.,
           (S.D. Cal. Mar. 3, 2009) 2009 U.S. Dist. LEXIS 16477,
14         2009 WL 532556.............................................................................................9
15
     United States v. Allegheny-Ludlum Industries, Inc.,
16         (5th Cir. 1975) 517 F.2d 826………………………………………......……10
17
     Van Bronkhorst v. Safeco Corp.,
18
          (9th Cir. 1976) 529 F.2d 943…………………………………………......…10
19
     Van Vranken v. Atlantic Richfield Co.,
20
          (N.D.Cal.1995) 901 F.Supp. 294..................................................................23
21
22   Vedachalam v. Tata Consultancy Servs.,
          (N.D. Cal. July 18, 2013) No. 06 Civ. 0963, 2013 WL 3929129.................24
23
24   Woods v. N.Y. Life Ins. Co.,
          (7th Cir. 1982) 686 F.2d 578..........................................................................9
25
26   Yue Zhou v. Wang's Rest.,
           (N.D. Cal. Jan. 17, 2007) No. 05 Civ. 0279, 2007 WL 172308. ……...……8
27
28

                                                            vii
            Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 8 of 32



1    STATUTES
2
     29 USC § 202……………………………………………………………………..24
3
4    29 USC § 207(a)(1)……………………………………………………………...1, 2
5    29 USC § 216(b)……...………………………………………………….….1, 8, 18
6
     29 USC § 255(a)……………………………………………………………..........12
7
8    29 USC § 260……………………………………………………………..............13
9
10   OTHER
11
     Manual for Complex Litigation (3rd Ed) (1995) §30.41……………………..……11
12
13   Newberg on Class Actions, 3d Ed. (1992) §§ 11.25, 11.51………………………11
14   Newberg on Class Actions (4th Ed. 2001) section 11:38.........................................23
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  viii
           Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 9 of 32



1                MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          This is a proposed settlement of a collective action lawsuit under 29 U.S.C.
4    216(b) for unpaid overtime wages. Through this lawsuit the Named Plaintiffs and
5    Opt-In Plaintiffs are seeking to recover unpaid overtime wages for time spent in
6    the application of makeup off the clock. Named Plaintiffs and Opt-In Plaintiffs
7    were frequently required to work in excess of 40 hours a week without overtime
8    compensation in violation of Fair Labor Standards Act, 29 U.S.C. §207(a)(1)
9    ("FLSA"). The Opt-In group, including the Named Plaintiffs, Lacey Hernandez
10   and Brenda Morales (“Named Plaintiffs”), is comprised of 465 current and former
11   "females employed by Sephora as “Cashiers,” “Cash Wrap Coordinators,”
12   “Personal Beauty Advisors,” and/or “Product Consultants,” who had worked at
13   least 37.5 hours in a workweek during the relevant timeframe. (Archbold Dec., ¶5.)
14   II.   STATEMENT OF FACTS
15         This is a collective action pursuant to the Fair Labor Standards Act, 29
16   U.S.C. § 216(b) brought by individual and representative Plaintiffs, on behalf of
17   themselves, and all others similarly situated, against their former employer,
18   Sephora USA., Inc. to recover unpaid overtime compensation for time spent
19   applying makeup.
20         On September 20, 2016, Plaintiffs Lacey Hernandez and Brenda Morales
21   filed their Complaint on behalf of themselves and a putative class/collective of
22   non-exempt employees in certain job categories who worked in Sephora’s retail
23   stores across the United States, alleging causes of action for: (1) Willful violation
24   of 29 U.S.C. § 207, (2) Violation of California Labor Code §§ 1198 and 510, (3)
25   Violation of California Labor Code § 1197, (4) Violation of California Labor Code
26   §§ 226.7 & 512, (5) Violation of California Labor Code §§ 201, 202, and 203, (6)
27   Violation of California Labor Code §§ 201, 202, and 203.1, (7) Violation of
28   California Labor Code § 226, (8) Failure to reimburse in violation of Labor Code

                                               1
          Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 10 of 32



1    § 2802, (9) Violation of California Business and Professions Code Section 17200
2    et seq. for unfair business practices, and (10) Violation of California Labor Code
3    § 226 and § 1198.5.
4          On February 1, 2017, Defendant filed a Motion to Stay Plaintiffs' claims on
5    the grounds that several earlier-filed wage and hour complaints were pending in
6    San Francisco Superior Court that alleged similar or overlapping claims. On
7    February 2, 2017, Plaintiffs filed a Stipulation of Dismissal without prejudice of
8    their second through tenth causes of action. The causes of action that were subject
9    to the dismissal are those which assert only claims under the California Labor
10   Code. (Archbold Dec., ¶5.) The Court signed the Order of Dismissal on February
11   6, 2017. (Order Granting Stipulation of Dismissal, Dkt.#30.) Plaintiffs re-filed
12   their state claims in San Francisco Superior Court on February 9, 2017 (Lacey
13   Hernandez, et al. v. Sephora USA, Inc. (CGC-17-557031) 1). (Archbold Dec., ¶X.)
14   On March 13, 2017, the Court denied Defendant's Motion to Stay Plaintiffs’
15   remaining claim for unpaid overtime wages under the Fair Labor Standards Act of
16   1938 (“FLSA”), 29 U.S.C. §§ 201 et seq.          (Order Denying Motion to Stay,
17   Dkt.#37.)
18         On October 20, 2017, Plaintiffs filed their Motion for Conditional
19   Certification of Collective Action Under the FLSA based on a theory that Plaintiffs
20   and similarly-situated employees were owed overtime wages in connection with
21   time spent applying makeup. (Archbold Dec., ¶6.) On December 8, 2017, the
22   Court granted Plaintiffs’ motion in part, and denied it in part. The Court certified
23   the collective action, for notice purposes, of "females employed by Sephora as
24   “Cashiers,” “Cash Wrap Coordinators,” “Personal Beauty Advisors,” and/or
25   “Product Consultants,” who worked 40 or more hours, including any time spent
26   1
      Plaintiffs' state court case was subsequently coordinated with several other cases
27   and is henceforth referred to collectively as the Sephora Wage and Hour Cases,
28
     California Judicial Council Coordination Proceeding No. CJC-16-004911.
     (Archbold Dec., ¶5.)
                                              2
          Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 11 of 32



1    applying makeup “off the clock,” in a given week, from June 20, 2014 to present."
2    (Exhibit C to Archbold Dec. - Order Granting Motion for Conditional
3    Certification, Dkt.#59.)
4          After satisfying a “meet and confer” requirement set by the Court and
5    agreeing on some aspects of the content and manner of the notice, the Parties could
6    not completely agree on who should receive the notice and Opt-In forms. The
7    Parties each submitted to the Court competing proposals regarding their
8    disagreement. (Archbold Dec., ¶7.) Upon consideration of both proposals, the
9    Court found it reasonable to limit the recipients of the notice to those who had
10   worked at least 37.5 hours in a workweek during the relevant timeframe.
11   Accordingly, the Court ordered that the notice and consent form was to be sent via
12   U.S. Mail to current and former female Cashiers, Cash Wrap Coordinators,
13   Personal Beauty Advisors, and/or Product Consultants who worked at Sephora in
14   the three years prior to when the notice was sent, and who worked 37.5 hours or
15   more in a workweek during that time period. (Exhibit D to Archbold Dec. - Order
16   Regarding Manner and Content of Notice, Dkt.#63.)
17         The Notice and Opt-In Forms were mailed by CPT Group on February 2,
18   2018. By the end of the Opt-In period, 460 individuals had joined the lawsuit (the
19   Parties subsequently agreed that five late Opt-In Plaintiffs could be added to the
20   collective class, for a total of 465 Opt-Ins). 2 (Archbold Dec., ¶8.)
21         In February 2019, at Collective Action Counsel's request, Defendant
22   delivered a spreadsheet setting forth the hours worked each week for each Opt-In
23   Plaintiff. On March 8, 2019, and based on the information provided, Collective
24   Action Counsel delivered an initial settlement offer for the entire case. After some
25
     2
       A total of 470 Opt-In Consents were filed from March-May 2018 (Volumes 1-9),
26
     however, five of the Consents are duplicates: Denekia Bussell (#21 in Vol. 1, #12
27   in Vol. 2); Eshwa Shaiwany (#166 in Vol. 2, #14 in Vol. 4), Carla Soto (#34 and
28
     #38 in Vol. 3); Gisela Cuevas (#18 in Vol. 4, #14 in Vol. 6); and Kasha Thomas
     (#9 and #17 in Vol. 7). Thus, there are 465 Opt-Ins total.
                                               3
            Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 12 of 32



1    discussions between counsel, the Parties requested the assistance of a court-
2    appointed mediator to supervise and assist with settlement negotiations. (Archbold
3    Dec., ¶9.)
4           In analyzing the payroll data provided by Defendant, Collective Action
5    Counsel discovered that a fraction of the total number of weeks that Opt-In
6    Plaintiffs were employed at Sephora would qualify for federal overtime, even after
7    adding in the allegedly unpaid hours worked. There are approximately 40,000
8    total workweeks for Opt-In Plaintiffs from March, 2015 through December, 2018.
9    Of those workweeks, approximately 4,000, or 10%, were workweeks in which 37.5
10   hours or more were worked. (Archbold Dec., ¶10.)            If Opt-In Plaintiffs had
11   recovered 2.5 hours per week in unpaid overtime for the time spent in the
12   application of makeup, the total overtime recovery under the FLSA would be
13   approximately $115,000.00. (Archbold Dec., ¶11.) Named Plaintiffs and Opt-In
14   Plaintiffs are recovering $100,000.00 under this settlement.
15          On June 3, 2019, the Court appointed Kristen W. Maloney as mediator. On
16   July 24, 2019, the Parties engaged in an all-day mediation session at the offices of
17   Orrick, Herrington and Sutcliffe, LLP before mediator Kristen Maloney. Although
18   the Parties were unable to resolve the case during the mediation session, an
19   agreement in principle as to the amount of the settlement was reached in the days
20   that followed. (Archbold Dec., ¶12.)
21   III.   TERMS OF SETTLEMENT
22          The principal terms of the Stipulation of Settlement are as follows:
23          1.    Defendants shall pay a total Settlement Fund of $100,000.00 to settle
24   the claims of Named Plaintiffs and Opt-In Plaintiffs. (Exhibit B to Archbold Dec.,
25   Settlement Stipulation, ¶3.A.28 & ¶6.A.2.)
26          2.    Defendants shall further pay $155,000.00 to Collective Action
27   Counsel, the Settlement Administrator and Named Plaintiffs, in statutory attorney’s
28   ////

                                               4
           Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 13 of 32



1    fees and costs, Settlement Administration Costs and Named Plaintiff service
2    awards. (Id. at ¶3.A.27 & ¶11.)
3          3.       Each Opt-In Plaintiff's Settlement Payment shall be calculated by
4    Collective Action Counsel by adding approximately 1.75 hours of uncompensated
5    time per week spent on the application of makeup to the weekly hours worked by
6    each Opt-In Plaintiff as reflected in Defendant's records from March, 2015 through
7    December, 2018;
8                         (a)   After adding the 1.75 hours to the workweek, any
9    resulting hours worked over forty (40) will be multiplied by the overtime rate of
10   $18.00 per hour;
11                        (b)   If the result of this calculation amounts to more than
12   $100.00 in unpaid overtime, the Opt-In Plaintiff shall receive that amount under
13   the settlement as their Settlement Payment. If the result is $100.00 or less, that
14   Opt-In Plaintiff shall receive $100.00 as their Settlement Payment under the
15   settlement. (Id. at ¶6.B.2.)
16         4.       Each Opt-In Plaintiff will receive a personalized Notice of
17   Preliminary Approval of Class Action Settlement and Hearing on Final Approval
18   of Settlement, advising them of the terms of the settlement and their rights and
19   responsibilities. (Id. at ¶5; and Exhibit A to Archbold Dec. - Notice of Preliminary
20   Approval of Class Action Settlement and Hearing on Final Approval of
21   Settlement.)
22         5.       Each Opt-In Plaintiffs’ Settlement Payment shall be distributed in one
23   payment made up of two separate checks. The first check will represent unpaid
24   overtime compensation, for which federal and state withholdings shall be removed;
25   and the second check will be for liquidated damages, for which a 1099 shall be
26   issued. (Exhibit B to Archbold Dec., ¶6.B.2.)
27         6.       In addition to receiving their share of the Settlement for damages
28   under the FLSA, Named Plaintiffs shall also receive $750.00 each as a service

                                                5
            Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 14 of 32



1    award for their work and contributions as the Named Plaintiffs in this action in
2    addition to an expanded waiver of claims. (Id. at ¶9 & ¶11.)
3           7.    The Settlement Administration Costs associated with preparing and
4    mailing the Notice of Preliminary Approval of Class Action Settlement and
5    Hearing on Final Approval of Settlement in addition to the processing and
6    distribution of all Settlement funds, total $8,700.00. (Id. at ¶3.A.26 & 27.)
7           8.    Within thirty (30) days of the Court granting Preliminary Approval of
8    the Settlement, Collective Action Counsel shall provide a calculation of each Opt-
9    In Plaintiff's Settlement Payment to the Settlement Administrator and Defendant's
10   Counsel, and Defendant will provide Class Data to the Settlement Administrator
11   for purposes of carrying out the Settlement Administrator’s responsibilities
12   following Final Approval. (Id. at ¶4.C.4.)
13          9.    Within fifteen (15) business days of receiving Class Data, the
14   Settlement Administrator will mail the Notice of Settlement to each Opt-In
15   Plaintiff, and the Settlement Administrator shall verify in writing that the Notice of
16   Settlement has been disseminated in accordance with the Court’s Order of
17   Preliminary Approval. The Notice of Settlement shall be mailed to all Opt-In
18   Plaintiffs via first class mail by the Settlement Administrator to their last known
19   addresses, as indicated on their Opt-In Form filed with the Court. If such mailed
20   notices are returned as undeliverable, then the Settlement Administrator shall
21   promptly have data searches conducted and shall promptly attempt to re-mail the
22   Notice of Settlement to any new addresses disclosed by those searches. Any
23   Notice of Settlements returned as undeliverable after the first re-mail attempt, shall
24   be re-mailed a second time. Any Notice of Settlements returned as undeliverable
25   after the second re-mail attempt, shall not be re-mailed a third time. (Id. at ¶4.C.5.)
26          10.   Within five (5) business days after the Effective Settlement Date, the
27   Settlement Administrator shall specify the Employer Payroll Tax Liability that
28   ////

                                                6
           Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 15 of 32



1    must be paid in connection with the Settlement Payments and provide that
2    calculation to Defendant's Counsel. (Id. at ¶4.C.7.)
3          11.    No later than fifteen (15) business days after the Effective Settlement
4    Date, Defendant will deposit an amount into the QSF not to exceed the Maximum
5    Settlement Amount ($255,000), consisting of the Settlement Fund ($100,000) plus
6    any amounts approved by the Court for settlement administration costs, attorneys’
7    fees and litigation expenses. At the same time, Defendant will deposit an additional
8    amount into the QSF for the Employer Payroll Tax Liability. (Id. at ¶6.A.2.)
9          12.    Within twenty (20) business days after the Effective Settlement Date,
10   the Settlement Administrator will make the required payments. (Id. at ¶4.C.9.)
11   IV.   STANDARDS FOR APPROVAL OF SETTLEMENT
12         “The FLSA was enacted for the purpose of protecting workers from
13   substandard wages and oppressive working hours.” (Barrentine v. Arkansas–Best
14   Freight System, Inc., (1981) 450 U.S. 728, 740.) An employee’s right to fair
15   payment “cannot be abridged by contract or otherwise waived.” (Otey v.
16   CrowdFlower, Inc., (N.D. Cal. July 2, 2015) No. 12 Civ. 05524, 2015 WL
17   4076620, at *3, citing Barrentine, 450 U.S. at 740.) Thus, FLSA collective action
18   settlements require the supervision of either the Secretary of Labor or the district
19   court. (See Lynn’s Food Stores, Inc. v. United States, (11th Cir. 1982) 679 F.2d
20   1350, 1352–53.)
21         The Ninth Circuit has identified criteria courts must consider in determining
22   whether to approve a FLSA settlement. (Otey, 2015 WL 6091741, at *4.) If a
23   proposed collective action settlement “reflect[s] a reasonable compromise over
24   contested issues,” it should be approved. (Lee v. The Timberland Co., (N.D. Cal.
25   June 19, 2008) No. 07 Civ. 2367, 2008 WL 2492295, at *2; William B.
26   Rubenstein, Newberg on Class Actions § 13.44 (5th Ed.) (“The law favors
27   settlement, particularly in class actions and other complex cases where substantial
28   resources can be conserved by avoiding lengthy trials and appeals.”). Approval of

                                               7
          Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 16 of 32



1    an FLSA collective action settlement does not require the full Rule 23 settlement
2    analysis, because an FLSA settlement “does not implicate the same due process
3    concerns as does a Rule 23 settlement.” (See, e.g., Khait v. Whirlpool Corp.,
4    (E.D.N.Y. Jan. 20, 2010) No. 06 Civ. 6381, 2010 WL 2025106, at *6; but see
5    Stevens v. Safeway Inc., (C.D. Cal. Feb. 25, 2008) No. 05 Civ. 01988, 2008 U.S.
6    Dist. LEXIS 17119, at *13 (“[FLSA] standard is similar to that used in evaluating
7    settlements under Rule 23(e) of the Federal Rules of Civil Procedure.”)
8          “Typically, courts regard the adversarial nature of a litigated FLSA case to
9    be an adequate indicator of the fairness of the settlement.” (Khait, 2010 WL
10   2025106, at *7.)
11         Often, a one-step approval process, rather than the two-step process for
12   settlement approval of class actions, has been held appropriate in FLSA
13   settlements that do not include classes under Federal Rule of Civil Procedure 23.
14   (See, e.g., Yue Zhou v. Wang’s Rest., (N.D. Cal. Jan. 17, 2007) No. 05 Civ. 0279,
15   2007 WL 172308, at *1-3 (endorsing one-step process for approval of FLSA
16   collective action settlement). 3 This is because collective actions under Section
17   216(b) of the FLSA (“Section 216(b)”), 29 U.S.C. § 216(b), do not implicate the
18   same due process concerns as Rule 23 class actions. (Selk v. Pioneers Mem’l
19   Healthcare Dist., (S.D. Cal. 2016) 159 F. Supp. 3d 1164, 1172.) Unlike Federal
20   Rules of Civil Procedure Rule 23 class actions, FLSA collective actions require
21   similarly situated employees to affirmatively opt-in and be bound by any
22   judgment, meaning that “the due process implications of a lack of formal
23
     3
      See also Root v. Ames Dep’t Stores, Inc., (D. Mass. 1997) 989 F. Supp. 274, 274
24
     (noting that FLSA-only settlement did not deprive those who elected not to opt in
25   of any cause of action); Koszyk v. Country Fin. a/k/a CC Servs., Inc., (N.D. Ill.
     Sept. 16, 2016) No. 16 Civ. 3571, 2016 WL 5109196, at *1 (approving one-step
26
     settlement approval process for FLSA collective action); Bozak v. FedEx Ground
27   Package Sys., Inc., (D. Conn. July 31, 2014) No. 11 Civ. 738, 2014 WL 3778211,
28
     at *2-3 (same); and Campbell v. Advantage Sales & Mktg. LLC, (S.D. Ind. Apr.
     24, 2012) No. 09 Civ. 1430, 2012 WL 1424417, at *1-2 (same).
                                              8
            Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 17 of 32



1    notification post-settlement are less worrisome.” (Id.; O’Connor, 2015 WL
2    2452678, at *4 (“[W]ith an opt-in collective action, only individuals who
3    affirmatively chose to join the litigation will be bound by its outcome.”); see also
4    Genesis Healthcare Corp. v. Symczyk, (2013) 133 U.S. 66, 74 (“Rule 23 actions
5    are fundamentally different from collective actions under the FLSA[.]”).
6           Under the FLSA, “parties may elect to opt in but a failure to do so does not
7    prevent them from bringing their own suits at a later date.” (McKenna v. Champion
8    Int’l Corp., (8th Cir. 1984) 747 F.2d 1211, 1213, abrogated on other grounds by
9    Hoffmann-La Roche Inc. v. Sperling, (1989) 493 U.S. 165, 169-70.) Accordingly,
10   courts do not apply the exacting standards for approval of a class action settlement
11   under Rule 23 to FLSA settlements. (See, e.g., Beckman v. KeyBank, N.A.,
12   (S.D.N.Y. 2013)293 F.R.D. 467, 476 (“[T]he standard for approval of an FLSA
13   settlement is lower than for a class action under Rule 23.”); see also Woods v. N.Y.
14   Life Ins. Co., (7th Cir. 1982) 686 F.2d 578, 579-80 (discussing due process
15   concerns present in Rule 23 class actions that are not present in collective actions
16   brought under Section 216(b).)
17          Thus, the approval of settlements of FLSA claims is a separate, but related,
18   analysis from the approval of settlements of class action claims. While § 216(b)
19   authorizes collective actions, the FLSA does not expressly set forth criteria for
20   courts to consider in determining whether an FLSA settlement should be approved,
21   nor has the Ninth Circuit established any particular criteria. District courts within
22   this circuit, however, have looked to the Eleventh Circuit's opinion in Lynn's Food
23   Stores, Inc. v. U.S. By & Through U.S. Dep't of Labor, Emp't Standards Admin.,
24   Wage & Hour Div., (11th Cir. 1982) 679 F.2d 1350. (See, e.g., McKeen—Chaplin
25   v. Franklin Am.Mortg. Co., (N.D. Cal. Dec. 19, 2012) 2012 U.S. Dist. LEXIS
26   179635, 2012 WL 6629608, at *2; Trinh v. JPMorgan Chase & Co., (S.D. Cal.
27   Mar. 3, 2009) 2009 U.S. Dist. LEXIS 16477, 2009 WL 532556, at *1.)
28   ////

                                               9
          Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 18 of 32



1          Under Lynn's Food, settlement of FLSA claims may be allowed by “a
2    stipulated judgment entered by a court which has determined that a settlement
3    proposed by an employer and employees, in a suit brought by the employees under
4    the FLSA, is a fair and reasonable resolution of a bona fide dispute over FLSA
5    provisions.” (Lynn's Food Stores, Inc., 679 F.2d at 1355; see also Nall v. Mal-
6    Motels, Inc., (2013) 723 F.3d at 1307 (reaffirming holding of Lynn's Food as to a
7    district court's approval of stipulated judgment to settle FLSA claims).) “In those
8    lawsuits, the parties may ‘present to the district court a proposed settlement’ and
9    'the district court may enter a stipulated judgment after scrutinizing the settlement
10   for fairness.’” (Nall, 723 F.3d at 1306, quoting Lynn's Food, 679 F.2d at 1353.)
11         Despite the availability of the one-step process, the parties in this case have
12   decided to pursue a more conservative two-step approach which proves the Opt-In
13   Plaintiff with notice of the settlement, prior to a final approval hearing and
14   judgment.
15         The trial court should not make a proponent of a proposed settlement
16   “justify each term of settlement against a hypothetical or speculative measure of
17   what concessions might have been gained; inherent in compromise is a yielding of
18   absolutes and an abandoning of highest hopes.” (Cotton v. Hinton, (5th Cir.1977)
19   559 F.2d 1326, 1330, citing Milstein v. Werner, (S.D.N.Y.1972) 57 F.R.D. 515,
20   524-25.) When considering approval, the trial court is entitled to rely upon the
21   judgment of experienced counsel for the parties. (Flinn v. FMC Corporation, (4th
22   Cir. 1975) 528 F.2d 1169.) Indeed, the trial judge, absent fraud, collusion, or the
23   like, should be hesitant to substitute its own judgment for that of counsel. (Id. at
24   1173.)
25
           In addition to examining the merits of a proposed settlement and
26
     ascertaining the views of counsel, other practical considerations may be taken into
27
     account. Litigants should be encouraged to determine their respective rights
28
     between themselves. (United States v. Allegheny-Ludlum Industries, Inc., (5th Cir.
                                              10
           Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 19 of 32



1    1975) 517 F.2d 826; citations omitted.) Particularly in class action suits, there is
2    an overriding public interest in favor of settlement. (Van Bronkhorst v. Safeco
3    Corp., (9th Cir. 1976) 529 F.2d 943, 950.)
4          In reviewing a request for preliminary approval of a class action settlement,
5    the Court’s task is to determine whether the proposed settlement is within the
6    “range of reasonableness” that would warrant sending out a notice of the
7    settlement.   (Newberg on Class Actions, 3d Ed. (1992) §11.25; Manual for
8    Complex Litigation, §30.41.)
9          In addition to the existence of a bona fide dispute, a settlement is presumed
10   to be fair when: (1) the settlement is reached through arm’s length bargaining; (2)
11   investigation and discovery are sufficient to allow counsel and the court to act
12   intelligently; and (3) counsel is experienced in similar litigation; and (4) the
13   percentage of objectors is small. (In re General Motors Corp. Pick-up Truck Fuel
14   Tank Products Liab. Litig., (3rd Cir. 1995) 55 F.3d 768, 785; In re General Motors
15   Corp. Engine Interchange Litig., (7th Cir. 1979) 594 F.2d 1106, 1126; see also
16   Dunk v. Ford Motor Company, (1996) 48 Cal.App.4th 1794, 1802.) Where there is
17   no extrinsic evidence of fraud or collusion, the Court should assume that settlement
18   negotiations were conducted in good faith. (Newberg, supra, §11.51.)
19   V.    THE PROPOSED SETTLEMENT MEETS THE STANDARDS FOR
20         APPROVAL
21         A.      A Bona Fide Dispute Existed Between the Parties Regarding the
22   Merits of Their Claims and Defenses.
23         As the Court is aware, the proposed Settlement comes at the end of several
24   years of enthusiastic litigation. During the litigation, the Parties have contested: (1)
25   the scope of Named Plaintiffs’ claims asserted in their Complaint; (2) whether the
26   action should be stayed pending the resolution of the Sephora Wage and Hour
27   Cases; and (3) whether the FLSA class should be conditionally certified under
28   Section 216(b). (Archbold Dec., 13.) Moreover, Defendant anticipated the filing

                                               11
          Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 20 of 32



1    of a Motion to Decertify the case, and contested the central question of whether the
2    Named Plaintiffs and the Opt-In Plaintiffs had performed compensable off-the-
3    clock work, how much of said work was performed, and whether payment for such
4    work was barred by the de minimis doctrine, or could even be considered
5    compensable time. (Archbold Dec., ¶14.)
6          Furthermore, Named Plaintiffs would have to show that Defendant's conduct
7    was "willful" or lose the third year of damages under the statute of limitations. (29
8    U.S.C. § 255(a); Flores v. City of San Gabriel, (9th Cir. 2016) 824 F.3d 890.)
9    Generally speaking, to establish willfulness for the purposes of extending the
10   limitations period, the employee must prove by substantial evidence that the
11   employer knew it was in violation of the Act or acted in reckless disregard as to
12   whether it was in violation of the Act. (Fowler v. Land Mgmt. Groupe, Inc., (4th
13   Cir. 1992) 978 F.2d 158, 163.)
14         B.     The Settlement is the Result of Serious, Informed, Non-Collusive
15   Negotiations and Compensates Opt-In Plaintiffs in a Fair and Reasonable
16   Manner
17         This settlement was reached following more than three and years of
18   litigation, including a Named Plaintiffs’ Motion for Certification and extensive
19   discovery both formal and informal.       Settlement discussions began in earnest
20   during a mediation in July of 2019, before a highly respected mediator appointed
21   by the Court with significant experience in wage and hour actions, and continued
22   following a failed mediation. Over the three years litigating this case, Collective
23   Action Counsel approached Defense counsel on multiple occasions about engaging
24   in settlement discussions. Defendant's position was always that they were not
25   interested, and had faith in their defenses. The settlement negotiations at
26   mediation, and afterward, have been, at all times, adversarial and non-collusive in
27   nature. Even after the primary terms of settlement were agreed upon, the Parties
28   engaged in an intense negotiation regarding the language of the settlement and its

                                              12
            Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 21 of 32



1    supporting terms. These negotiations lasted almost five (5) months.        (Archbold
2    Dec., ¶15.)
3           To evaluate and negotiate settlement and take part in mediation, Collective
4    Action Counsel prepared a time consuming and complicated damage analysis of all
5    claims at issue in this case. The proposed payment of $100,000.00 to the Opt-In
6    Plaintiffs under the Settlement is fair and reasonable, as are the remaining portions
7    of the settlement. The Settlement provides substantial relief to the Opt-In Plaintiffs
8    and eliminates the inherent risk of continued litigation. Under the Settlement, each
9    Opt-In Plaintiff’s overtime recovery is based on adding approximately 1.75 hours
10   per work week to each Opt-In Plaintiff's actual hours worked. If Opt-In Plaintiffs
11   had recovered 2.5 hours per week in unpaid overtime for the time spent in the
12   application of makeup, as eluded to when the case was certified by the Court, the
13   total overtime recovery would be approximately $115,000.00. 4 (Archbold Dec.,
14   ¶11.) Named Plaintiffs and Opt-In Plaintiffs are recovering $100,000.00 under this
15   settlement.   This reflects only a 13% reduction in potential overtime damages in
16   this case. (Id.)
17          Taking into account the Opt-In Plaintiffs’ compensation structure, a detailed
18   review of the payroll records of Sephora by Collective Action Counsel, the
19   uncertainty of proving damages in an “off the books” case such as this, Collective
20   Action Counsels’ experience in litigating numerous FLSA overtime cases,
21   Defendant's anticipated motion for decertification, the outstanding issue of liability
22   and Defendant's other stated defenses, this settlement is well within the “range of
23   reasonableness,” and in fact compares very favorably. (Archbold Dec. ¶16.) Opt-
24   In Plaintiffs should receive notice of this very favorable settlement.
25   ////
26   4
      Of course, should Named Plaintiffs have eventually prevailed on liability and
27   damages, and Defendant failed in presenting a "good faith" defense to that liability,
28
     Opt-In Plaintiffs could recover liquidated damages in an amount equal to their
     overtime damages. (29 U.S.C. §260.)
                                               13
          Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 22 of 32



1          C.    There Was Sufficient Investigation and Discovery.
2          The parties have engaged in extensive formal and informal discovery.
3    Named Plaintiffs propounded, and Defendants responded to multiple sets of
4    written Interrogatories, and Requests for Production of Documents. Defendants
5    produced thousands of pages of documents in response to Requests for Production
6    of Documents, and the time records of each Opt-In Plaintiff. The Parties met and
7    conferred on various discovery disputes and attempted to resolve such disputes
8    with agreements to provide supplemental information. (Archbold Dec., ¶17.)
9          In addition to Defendant taking the deposition of Named Plaintiffs,
10   Collective Action Counsel has interviewed numerous Opt-In Plaintiffs in this case
11   regarding their estimates of unpaid overtime in this case and their relevant
12   experiences at Sephora. (Archbold Dec., ¶18.) Further, Collective Action Counsel
13   has conducted a detailed review of the payroll records for each Opt-In Plaintiff,
14   and used them to create detailed spreadsheets designed to calculate each Opt-In
15   Plaintiff’s alleged damages and settlement. Collective Action Counsel used this
16   information to determine the potential damages and eventually the Settlement
17   Payment for each Opt-In Plaintiff. (Archbold Dec., ¶10 & ¶11.)
18         D.    Collective Action Counsel Is Experienced.
19         Collective Action Counsel chosen by the Named Plaintiffs are well-qualified
20   to represent a class of 460 members. The partners of Deason & Archbold have
21   fully litigated numerous FLSA collective actions with hundreds of Opt-In Plaintiffs
22   against major employers such as the Los Angeles Police Department, the City of
23   Los Angeles, national workers compensation investigation firms and bail bonds
24   companies, and the County of San Bernardino. (Archbold Dec. ¶ 20.)
25         Since its inception in 2003, the law firm of Deason & Archbold has been
26   certified as Collective Action or Class Counsel in many wage and hour class
27   actions. Excluding the instant action, the name and case number of several such
28   matters are as follows: Nordstrom Commission Cases, Orange County Superior

                                             14
            Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 23 of 32



1    Court - Judicial Council Coordination Proceeding No. 4419 (unpaid commission
2    wages class action with approximately 65,000 class members); Esparza v. Two
3    Jinn, Inc., et al., USDC Case No. SACV09-00099 AG(RNBx) (unpaid overtime
4    class action disputing application of the Retail Sales Commission exemption under
5    the FLSA); Maraventano/Balasanyan v. Nordstrom, Inc., Case No. 10cv2671 JM
6    (WMc) (unpaid commission wages class action with approximately 45,000 class
7    members); Balsamo v. Orange Courier, Inc., OCSC Case No. 30-2010-00406066-
8    CU-OE-CXC (unpaid minimum wage and meal period class action); Flowers, et al.
9    v. HSBC Auto Finance, Inc., et al., Case No. 07CV 2146 MMA (“off the books”
10   overtime class action with Rule 23 state law and FLSA claims); Rico v. Chick’s
11   Sporting Goods, Case No. BC 297826 (retail overtime exemption class action);
12   Santa Ana v. Eurostar, Inc.,, Case No. BC310739; Jue v. Crawford & Company,
13   Case No. CV03-7014 RGK (FMOx) (Surveillance investigator overtime class
14   action); Bernal v. International Reupholstery Corporation of America, Case No.
15   EDCV 04-01272VAP (SGLx) (national FLSA overtime class action); Anchondo v.
16   Facticon Incorporated, Case No. SACV04-1453 (500+ putative class member
17   national overtime class action under the FLSA); Wonsch v. Facticon Incorporated,
18   Case No. 06CC00053 (Non-reimbursed employment related expenses and
19   overtime class action; Anchondo vs. Hospital Inventories Specialists, Inc., Case
20   No. BC375250 (450+ class member overtime class action) Deason & Archbold
21   also has four (4) currently pending class/collective actions, other than the instant
22   case, that have not yet been certified. (Archbold Dec. ¶ 19.)
23          These facts demonstrate that Class Counsel is sufficiently experienced to
24   represent the interests of the class.
25          E.    Notice to Opt-In Plaintiffs of Settlement
26          Each Opt-In Plaintiff will receive a personalized Notice of Preliminary
27   Approval of Class Action Settlement and Hearing on Final Approval of Settlement,
28   ////

                                              15
          Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 24 of 32



1    advising them of the terms of the settlement and their rights and responsibilities.
2    (Exhibit A to Archbold Dec., Proposed Notice; Exhibit B, §3.A.19.)
3          The Notice is the best notice practicable under the circumstances. The
4    Notice fairly, plainly, accurately, and reasonably informs Opt-Ins of: (1)
5    appropriate information about the nature of this action, the approximate recovery
6    for each individual Opt-In Plaintiff, the identity of Collective Action Counsel, and
7    the essential terms of the Settlement, including the plan of allocation; (2)
8    appropriate information about the amounts being allocated to Named Plaintiffs as
9    service awards and to Collective Action Counsel as attorneys’ fees and costs; and
10   (3) appropriate instructions as to how to obtain additional information regarding
11   this action and the Settlement and the date of the Final Approval Hearing. (Exhibit
12   A to Archbold Dec.)
13         The proposed plan for distributing the Notice of Settlement likewise is a
14   reasonable method calculated to reach all individuals who would be bound by the
15   Settlement. Under this plan, the Settlement Administrator will distribute the Notice
16   to all Opt-In Plaintiffs by first-class mail to their last known addresses as stated in
17   the Opt-In Forms returned by them when joined this action. (Archbold Dec.,
18   Exhibit B, §4.C. & §5.) If any Notice of Settlement is returned as undeliverable,
19   then the Settlement Administrator shall promptly have data searches conducted and
20   shall promptly attempt to re-mail the Notice of Settlement to any new addresses
21   disclosed by those searches. Any Notice of Settlements returned as undeliverable
22   after the first re-mail attempt, shall be re-mailed a second time. Any Notice of
23   Settlements returned as undeliverable after the second re-mail attempt, shall not be
24   re-mailed a third time. (Archbold Dec., Exhibit B, §4.C.5.)
25         There is no additional method of distribution that would be reasonably likely
26   to notify Opt-Ins who may not receive notice pursuant to the proposed distribution
27   plan. In addition, the Settlement Administrator will take reasonable steps to locate
28   Opt-Ins who do not promptly cash their Settlement Share checks.

                                               16
            Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 25 of 32



1           F.    The is no Current Opposition Within the Class
2           To date, Collective Action Counsel is not aware of any Opt-In Plaintiff
3    having expressed any opposition to the proposed settlement. (Archbold Dec., ¶21.)
4    VI.    SETTLEMENT ADMINISTRATOR
5           Collective   Action   Counsel    has    selected      Phoenix   Class   Action
6    Administration Solutions to act as the Settlement Administrator in this case.
7    Collective Action Counsel obtained bids from approximately half a dozen
8    settlement administrators.   After submitting a bid that was significantly more
9    affordable than the others, Phoenix Class Action Administration Solutions
10   provided references from multiple law firms that had used their services in the
11   past. Collective Action Counsel contacted four of these references which all
12   provided enthusiastic endorsement.      This is the first time Collective Action
13   Counsel has engaged Phoenix Class Action Administration Solutions.               The
14   Settlement Administrator has agreed to perform the required services under the
15   settlement for a total of $8,700.00. (Archbold Dec. ¶ 22.)
16          The Settlement Administrator's duties shall include formatting, printing and
17   mailing the notices, including filling in individuating information about the amount
18   each Opt-In Plaintiff is estimated to receive; weekly status reports; processing,
19   reviewing, and issuing Settlement Payments as ordered by the Court; calculating
20   tax withholdings and payroll taxes, making related payment to federal and state tax
21   authorities, and issuing tax forms relating to payments made under the Settlement;
22   establishing a QSF and disbursement of payments as provided by this Settlement
23   Stipulation and as ordered by the Court; preparing any tax returns and any other
24   filings required by any governmental taxing authority or agency; and any other
25   costs and fees incurred and/or charged by the Settlement Administrator in
26   connection with the execution of its duties under the Settlement Stipulation.
27   (Archbold Dec., Exhibit B, §3.A.27.)
28   ////

                                              17
          Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 26 of 32



1    VII. COLLECTIVE ACTION COUNSEL FEES AND LITIGATION
2    COSTS, AND NAMED PLAINTIFF SERVICE AWARDS
3          A.    Collective Action Counsel Fees and Litigation Costs
4          Section 216(b) of the FLSA provides that “[t]he court in such action shall, in
5    addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable
6    attorney’s fee to be paid by the defendant, and costs of the action.” (29 U.S.C. §
7    216(b).) The award is mandatory, not discretionary and applies to successful
8    plaintiffs only. 29 USC § 216(b).      This mandatory attorney fees provision is
9    designed to encourage private litigants to act as “private attorneys general” to
10   enforce the FLSA standards. (See Laffey v. Northwest Airlines, Inc. (DC Cir. 1984)
11   746 F.2d 4, 11 (overruled on other grounds in Save Our Cumberland Mountains,
12   Inc. v. Hodel (DC Cir. 1988) 857 F.2d 1516.) Conversely, the FLSA does not
13   authorize a fee award to the employer if the employer prevails.
14         This purpose is so important that a plaintiff is even entitled to an award of
15   reasonable attorney fees that may substantially exceed the amount of damages
16   recovered. (See Bonnette v. California Health & Welfare Agency (9th Cir. 1983)
17   704 F2d 1465, 1473 (disapproved on other grounds in Garcia v. San Antonio
18   Metro. Transit Auth. (1985) 469 U.S. 528, 105 S.Ct. 1005)—$100,000 in
19   attorney fees awarded although only $18,455 damages recovered.)
20         Congress enacted fee-shifting statutes in order to ensure that federal rights
21   are adequately enforced. Under a fee-shifting statute, “a ‘reasonable’ fee is a fee
22   that is sufficient to induce a capable attorney to undertake the representation of a
23   meritorious” action to vindicate the rights protected under the statute. (Perdue v.
24   Kenny A., (2010) 130 S. Ct. 1662, 1672.) “Fee awards must be structured so that
25   attorneys of quality and experience with other profitable demands upon their time
26   will not need to sacrifice income available in alternative enterprises in order to
27   effect a public policy intended to protect all citizens.” (Casey v. City of Cabool,
28   (8th Cir. 1993) 12 F.3d 799, 805.) The Supreme Court has stated that there is a

                                              18
          Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 27 of 32



1    “strong presumption” that the lodestar figure represents a reasonable attorneys’ fee,
2    which may be overcome only “in those rare circumstances in which the lodestar
3    does not adequately take into account a factor that may properly be considered in
4    determining a reasonable fee.” (Perdue v. Kenny A. ex rel. Winn, (2010) 130 S. Ct.
5    1662.)
6          Moreover, “[i]n FLSA cases, like other discrimination or civil rights cases,
7    the attorneys’ fees need not be proportional to the damages plaintiffs recover,
8    because the award of attorneys’ fees in such cases encourages the vindication of
9    Congressionally identified policies and rights.” (Spencer v. Cent. Servs., LLC,
10   (D.Md. Jan. 13, 2012) 2012 U.S. Dist. LEXIS 4927, *11.) The FLSA is a remedial
11   statute that “‘has been construed liberally to apply to the furthest reaches consistent
12   with congressional direction.’” (Johnston v. Spacefone Corp., (11th Cir.1983) 706
13   F.2d 1178, 1182, quoting Mitchell v. Lublin, McGaughy & Assocs., (1959) 358
14   U.S. 207, 211, 79 S.Ct. 260, 264, 3 L.Ed.2d 243.) Courts have long recognized
15   that to achieve the remedial goal of the FLSA, attorneys’ fees must be awarded.
16   Awarding employees their attorneys’ fees is necessary to “provide an adequate
17   economic incentive for private attorneys” to take FLSA cases and “thereby to
18   ensure competent legal representation for legitimate claims.” (Odil v. Evans, (M.D.
19   Ga. 2005) 2005 WL 3591962, at *3.) The vast majority of FLSA claims deal with
20   working class people who ordinarily would not have the financial resources to pay
21   an attorney to pursue their overtime or minimum wage claims. This is especially
22   true given that most FLSA claims do not involve significant amounts of money and
23   often times the attorneys’ fees are more than the FLSA claim itself.
24         Further, attorney’s fee awards in FLSA cases are not limited to a percentage
25   of the recovery, as such a limitation would unduly discourage attorneys from
26   bringing matters to vindicate statutory rights under the FLSA. (Evon v. Law Offices
27   of Sidney Mickell, (9th Cir. 2012) 688 F.3d 1015, 1033.) Rather, courts must use
28   the “lodestar method” to assess attorneys’ fees in FLSA suits. (Camacho v.

                                               19
          Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 28 of 32



1    Bridgeport Fin., Inc., (9th Cir. 2008) 523 F.3d 973; Tallman v. CPS Sec. (USA),
2    Inc., (D. Nev. 2014) 23 F. Supp. 3d 1249, 1267 (aff’d (9th Cir. July 25, 2016) 2016
3    U.S. App. LEXIS 13521.) Under the lodestar method, the court must make a two-
4    part determination as to the reasonableness of the fee awards: 1) whether the
5    number of hours expended on the litigation was reasonable; and 2) what is the
6    reasonable hourly rate. (Gonzalez v. City of Maywood, (9th Cir. 2013) 729 F.3d
7    1196; Tallman, 23 F. Supp. 3d at 1249.)
8          Here, Plaintiff’s Counsel’s attorneys’ fees are consistent with the above
9    lodestar approach. The fees and costs incurred are reasonable given the complex
10   legal theories presented in the case and the amount of resources expended to
11   investigate, research, and analyze Plaintiff’s claims.
12         Collective Action Counsel has expended a considerable amount of time and
13   effort in litigating this matter of the course of the last three years, and presents
14   herein summaries of the time they spent on the case and the fees applicable for the
15   services they rendered. 5     Defendants have produced, and Collective Action
16   Counsel has reviewed, literally thousands of pages of documents on issues of class
17   certification, liability and damages, including, but not limited to, Sephora’s
18   policies and procedures; memos; training manuals; personnel files; timesheets and
19   payroll records; financial data; and SEC filings. The parties have prepared and
20   filed multiple briefs, and appeared on several motions and status conferences.
21   Some of these proceedings required multiple appearances and supplemental
22   briefing. (Archbold Dec., ¶23.)
23         Further, Collective Action Counsel has conducted detailed interviews of
24   multiple Opt-In Plaintiffs to evaluate their claims, and responded to regular
25   inquiries from Opt-In Plaintiffs. The parties have engaged in extensive settlement
26   5
       Summaries of the time spent on a case and the fees applicable for services
27   rendered are sufficient for the Court to rely on when approving an award of
28
     separately negotiated attorney’s fees and costs in a class action. (Lobatz v. U.S.
     West Cellular of California, Inc., (9th Cir.2000) 222 F.3d 1142, 1148-1149.)
                                               20
            Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 29 of 32



1    discussions, before, during and after mediation, and an exhaustive evaluation of the
2    merits of the case and the various settlement offers and counteroffers throughout
3    the litigation. (Archbold Dec., ¶24.)
4           The attorney fees negotiated in this litigation are more than reasonable based
5    on the considerable time and expense already incurred by Collective Action
6    Counsel in bringing this matter to conclusion; because it is expected that Collective
7    Action Counsel will continue to expend numerous hours in finalizing the
8    settlement after preliminary approval; and because Collective Action Counsel is
9    highly experienced in the litigation of wage and hour class action matters.
10   (Archbold Dec. ¶25.) Collective Action Counsel has previously been approved in
11   both federal and state court at the rate of $500.00 per hour for smaller, less
12   complex wage and hour cases. (Archbold Dec. ¶26.) Collective Action Counsel
13   has incurred, over the course of the last three and one-half years, more than
14   $190,000.00 in attorney fees, at the rate of $500.00 per hour, and approximately
15   $17,425.00 in costs. (Archbold Dec. ¶26 & ¶30; Norton Dec, ¶3-¶15, ¶26 & ¶27. )
16   Collective Action Counsel anticipates spending an additional 25-30 hours work
17   sheepherding this settlement through conclusion for an additional $12,500.00 in
18   fees. (Archbold Dec. ¶28.)    $500.00 per hour is consistent with rates for attorneys
19   performing similar litigation in the Orange County/Los Angeles area of California.
20   (Archbold Dec. ¶37; Norton Dec, ¶25.) Further, $144,800.00 in attorney fees and
21   costs agreed to as part of the Settlement in the context of a three year old class
22   action litigation, is reasonable, or even below, fees incurred in similar situations.
23   Notwithstanding, and in the interest of settlement, Collective Action Counsel has
24   agreed to reduce its accumulated attorney’s fees and accept $127,375.00 as full
25   payment for attorney fees incurred, plus $17,425.00 in litigation costs as discussed
26   above.
27   ////
28   ////

                                              21
          Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 30 of 32



1          Moreover, courts have held that in the class action context the lodestar
2    methodology of multiplying hours spent on the case by a reasonable hourly rate
3    may then be increased by applying a multiplier to the attorney’s fees actually
4    incurred. (Hensley v. Eckerhart, (1983) 461 U.S. 424, 434; and Hanlon v. Chrysler
5    Corporation, (9th Cir. 1998) 150 F.3d 1011, 1029.) In this case, Collective Action
6    Counsel has separately negotiated attorney’s fees to be paid by Defendant in an
7    amount that is only 63% of their lodestar methodology fees, without the
8    application of any multiplier.
9          Barring some evidence of collusion, the Court is not required to examine
10   Collective Action Counsel's contemporaneous time records, conduct and intensive
11   inquiry, or enlist the services of a special master, when it approved awards of costs
12   and attorney fees to Collective Action Counsel following settlement of class
13   action, in which defendant agrees that fees and costs would be paid separately from
14   class settlement. (Lobatz v. U.S. West Cellular of California, Inc., (9th Cir. 2000)
15   222 F.3 1142, 1148-1149.)         A summary of activities performed and fees
16   accumulated, as has been provided above, coupled with some evidence that the
17   fees sought are reasonable is sufficient. (Id.)
18         For all of these reasons, the attorney fee amount negotiated between the
19   parties is more than reasonable and should be approved by the Court.
20         B.     Named Plaintiffs' Service Awards
21         In exchange for an expanded waiver and release of claims and as
22   compensation for their time, effort and desire to act as the Named Plaintiffs in this
23   case, Defendant has also agreed to pay each Named Plaintiff $750.00. (Exhibit A
24   to Archbold Dec., ¶8 & ¶11.) The Named Plaintiffs have taken significant actions
25   to protect the interests of Opt-In Plaintiffs, and those same Opt-In Plaintiffs have
26   benefited considerably from those actions. Furthermore, the Named Plaintiff has
27   expended considerable time and effort in pursuing the litigation. (Norton Dec.,
28   ¶13-¶17.)

                                               22
             Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 31 of 32



1            Monetary service awards, like the one provided for in this settlement, are
2    routinely granted to class representatives in class action cases and it is appropriate
3    to do so. (See, Newberg & Conte, Newberg on Class Actions (4th Ed. 2001) section
4    11:38; Van Vranken v. Atlantic Richfield Co., (N.D.Cal.1995) 901 F.Supp. 294,
5    299 (award of $20,000 each to two class representative in an antitrust case); In re
6    Mego Financial Corp. Securities Litigation (9th Cir. 2000) 213 F.3d 454, 463;
7    Armstrong v. Concentrix Corp. 3:16-cv-05363 WHO - Order Approving FLSA
8    Collective Action Settlement, December 6, 2018.)
9            Named Plaintiffs, through their diligence, have conferred a benefit on a large
10   group of persons; they have rendered a public service by contributing to the vitality
11   of federal labor law; they have proceeded on a collective basis without regard to
12   their own interests, without receiving any benefit to themselves and at the expense
13   of proceeding with an individual lawsuit that more than likely would have resulted
14   in a more expedient resolution. Plaintiff also assisted Collective Action Counsel
15   with their ongoing investigation; participated in internal discovery; engaged in
16   regular and ongoing communications with Collective Action Counsel; assisted in
17   the preparation of written discovery; participated telephonically in an all-day
18   mediation session; and reviewed the agreement in this case with admirable
19   diligence. (Norton Dec., ¶13-¶17.)
20           Moreover, when making the decision to bring this case, Named Plaintiffs
21   were cognizant of the risk of future retaliation and possible negative impact on
22   their future employability. Named Plaintiffs believed that Defendant's policies
23   were unfair so undertook the risks inherent in filing a collective action in order to
24   right those wrongs on behalf of themselves and their fellow employees. (Archbold
25   Dec., ¶32.) There is compelling argument that a modest enhancement award in the
26   amount of $750.00 for each Named Plaintiff is more than appropriate in the instant
27   case.
28   ////

                                               23
          Case 3:16-cv-05392-WHO Document 94-1 Filed 02/05/20 Page 32 of 32



1          The service awards requested under the Settlement are consistent with –
2    indeed, well below – the amount of awards given in comparable cases. (See, e.g.,
3    Armstrong v. Concentrix Corp. 3:16-cv-05363 WHO - Order Approving FLSA
4    Collective Action Settlement, December 6, 2018 ($7,500 to FLSA named
5    Plaintiff); Vedachalam v. Tata Consultancy Servs., (N.D. Cal. July 18, 2013) No.
6    06 Civ. 0963, 2013 WL 3929129, at *2 (Wilken, J.) ($35,000 and $25,000 to class
7    representatives); Buccellato v. AT&T Operations, Inc., (N.D. Cal. June 30, 2011)
8    No. 10 Civ. 00465, 2011 WL 3348055, at *3 (Koh, J.) ($20,000 to lead plaintiff);
9    Glass v. UBS Fin. Servs., Inc., (N.D. Cal. Jan. 26, 2007) No. 06 Civ. 4068, 2007
10   WL 221862, at *16-17 (Chesney, J.) ($25,000 to each of four class
11   representatives).
12   VIII. CONCLUSION
13         For the foregoing reasons, Named Plaintiffs requests that the Court grant
14   preliminary approval of the proposed settlement, preliminarily approve Collective
15   Action Counsel’s fees and costs, preliminarily approve Named Plaintiffs' service
16   payments, appoint the Settlement Administrator, approve and authorize mailing of
17   the Notice of Settlement, and set a date of June 24, 2020 for a final approval
18   hearing.
19   DATED: February 5, 2020              DEASON & ARCHBOLD
20
21                                        By:__/s/ Matthew F. Archbold_______
22                                             Matthew F. Archbold
                                               Attorneys for Named
23                                             Plaintiffs/Opt-In Plaintiffs
24
25
26
27
28

                                            24
